United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2637
                                   ___________

Juanita Sims,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Cedar Park Elementary,                  *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 7, 2005
                                Filed: October 20, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Juanita Sims filed a motion to reconsider more than ten days after dismissal of
her Title VII action as untimely, attaching her right-to-sue letter from the Equal
Employment Opportunity Commission (EEOC). The district court1 denied her
motion, and Sims appeals. Liberally construing her motion to reconsider as a Federal
Rule of Civil Procedure 60(b) motion, we conclude the district court did not abuse its
discretion in denying reconsideration. See Sanders v. Clemco Indus., 862 F.2d 161,
164-65, 169 (8th Cir. 1988) (construing reconsideration motion filed more than 10

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
days after entry of judgment under Rule 60(b); appeal from denial of Rule 60(b)
motion does not raise underlying judgment for review, and review is for abuse of
discretion); Brooks v. Ferguson-Florissant Sch. Dist., 113 F.3d 903, 904-05 (8th Cir.
1997) (where Title VII action was dismissed as untimely in light of date alleged for
receipt of EEOC right-to-sue letter, it was not abuse of discretion to deny plaintiff’s
reconsideration motion, in which he attempted to correct date by referring to mailing
date of EEOC letter; “while [plaintiff] represented himself and may have had
difficulty with procedural rules, the motion to dismiss provided him notice that the
receipt date was critical”).

      Accordingly, we affirm.
                     ______________________________




                                         -2-